 Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 1 of 39 PageID: 1




SEEGER WEISS LLP
CHRISTOPHER A. SEEGER
55 Challenger Road, 6th Floor
Ridgefield Park, New Jersey 07660
Tel.: (212) 584-0700
Fax: (212) 584-0799
E-Mail: cseeger@seegerweiss.com

COHN LIFLAND PEARLMAN
 HERRMANN & KNOPF LLP
PETER S. PEARLMAN
Park 80 West – Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel.: (201) 845-9600
Fax: (201) 845-9423
E-Mail: psp@njlawfirm.com

Attorneys for Plaintiff

[Additional counsel appear on signature page.]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

CITY OF WARREN POLICE AND                Civil Action No.:
FIRE RETIREMENT SYSTEM,
Individually and on Behalf of All Others               Class Action
Similarly Situated,
                                          COMPLAINT FOR VIOLATIONS
                          Plaintiff,      OF THE FEDERAL SECURITIES
                                               LAWS & JURY DEMAND
       vs.

PRUDENTIAL FINANCIAL, INC.,
CHARLES F. LOWREY and
KENNETH Y. TANJI,

                          Defendants.
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 2 of 39 PageID: 2



      Plaintiff City of Warren Police and Fire Retirement System (“plaintiff”),

maintaining is principal place of business at Warren, Michigan, individually and on

behalf of all others similarly situated, by plaintiff’s undersigned attorneys, for

plaintiff’s complaint against defendants, alleges the following based upon personal

knowledge as to plaintiff and plaintiff’s own acts and upon information and belief as

to all other matters based on the investigation conducted by and through plaintiff’s

attorneys, which included, among other things, a review of U.S. Securities and

Exchange Commission (“SEC”) filings by Prudential Financial, Inc. (“Prudential” or

the “Company”), as well as media and analyst reports about the Company and

Company press releases and conference call transcripts. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                          SUMMARY OF THE ACTION

      1.     This is a securities class action on behalf of all persons or entities who

purchased the common stock of Prudential between February 15, 2019 and August 2,

2019, inclusive (the “Class Period”). The defendants are Prudential, the Company’s

President and Chief Executive Officer (“CEO”), Charles F. Lowrey, and its Chief

Financial Officer (“CFO”), Kenneth Y. Tanji. Plaintiff seeks remedies for violations

of §§10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).




                                          -2-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 3 of 39 PageID: 3




                   INTRODUCTION AND BACKGROUND

      2.     Prudential describes itself as providing a wide range of insurance,

investment management, and other financial products and services to both individual

and institutional customers throughout the United States and in many other countries.

The Company’s principal products and services include life insurance, annuities,

retirement-related services, mutual funds, and investment management. Prudential’s

principal operations comprise five divisions encompassing seven segments, including

U.S. Individual Solutions, which consists of the business segments Individual

Annuities and Individual Life. The Individual Life business segment, according to

Prudential, develops and distributes term life, variable life, and universal life

insurance products primarily to mass middle, mass affluent, and affluent households

with a focus on providing life insurance solutions for individuals, families, and

businesses and supporting estate and wealth transfer planning. Prudential trades on

the New York Stock Exchange (“NYSE”) under the ticker symbol “PRU.”

      3.     On December 6, 2018, defendants held a Guidance Call for analysts and

investors in which they provided earnings per share (“EPS”) guidance at $12.50-

$13.00 for the upcoming 2019 fiscal year.

      4.     On February 15, 2019, the Company filed with the SEC its annual report

on Form 10-K for the year ended December 31, 2018, which provided the Company’s

full year and fourth quarter 2018 financial results, including reported net income of



                                        -3-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 4 of 39 PageID: 4



$4.09 billion (or $9.50 EPS) and $842 million (or $1.99 EPS), respectively. The Form

10-K stated that reserves for future policy benefits were established consistent with

Generally Accepted Accounting Principles (“GAAP”) and described the Company’s

methodology and assumptions used to determine its reserves:

             The assumptions used in establishing reserves are generally
       based on the Company’s experience, industry experience and/or other
       factors, as applicable.1

       5.    The Form 10-K represented that reserves were updated on a quarterly

basis and changes were not expected in the short term:

       We typically update our actuarial assumptions, such as mortality,
       morbidity, retirement and policyholder behavior assumptions, annually,
       unless a material change is observed in an interim period that we feel is
       indicative of a long-term trend. Generally, we do not expect trends to
       change significantly in the short-term and, to the extent these trends
       may change, we expect such changes to be gradual over the long-term.

       6.    In addition, the Form 10-K stated that, in light of the current low-interest-

rate environment, the Company’s current reserves for future policyholder benefits

might be higher than necessary – thus potentially understating the Company’s income

and financial strength:

       In a sustained low interest rate environment, there is an increased
       likelihood that the reserves determined based on best estimate
       assumptions may be greater than the net liabilities.

       7.    Finally, the Form 10-K purportedly warned that if changes in mortality

trends occurred, the changes could necessitate an increase in reserves, but this was

1
    Emphasis has been added unless otherwise noted.


                                          -4-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 5 of 39 PageID: 5



described as a future potential risk and not a contingency that had already manifest

itself and was currently impacting the Company’s performance and outlook:

            Mortality trend is the risk that mortality improvements in the
             future deviate adversely from what is expected. . . . If this risk
             were to emerge, the Company would update assumptions used to
             calculate reserves for in-force business, which may result in
             additional assets needed to meet the higher expected annuity
             claims or earlier expected life claims.

      8.     Following the filing of the Form 10-K, Prudential’s stock traded at

artificially inflated prices of more than $97 per share.

      9.     On May 1, 2019, the Company issued a press release announcing its

financial results for the first quarter of 2019, including EPS of $3.00, which missed

analyst expectations. However, despite disappointing earnings results, defendant

Lowrey described Prudential’s balance sheet as “rock-solid”:

            “With a foundation of a rock-solid balance sheet, we continued
      to return capital totaling $915 million to shareholders via share
      repurchases and dividends.”

      10.    The next day, defendants Lowrey and Tanji participated in an investor

conference call to discuss the Company’s first quarter 2019 results with analysts,

reiterating the strength of the Company’s balance sheet as a basis for its positive

outlook:

      [Lowrey:] [T]he scale of our businesses and the strength of our balance
      sheet . . . should lead to growth in our businesses and greater value for
      our shareholders.




                                         -5-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 6 of 39 PageID: 6



      11.    Following the announcement of the Company’s first quarter 2019

financial results on May 1 and 2, 2019, Prudential’s stock continued to trade at

artificially inflated prices of more than $101 per share.

      12.    On June 5, 2019, with just three weeks remaining in the second quarter,

the Company held an Investor Day conference during which defendants provided

assurances concerning the Company’s past and current financial performance and its

prospects and future growth. Defendants also specifically addressed the Company’s

then-underway annual actuarial review and assured investors that Prudential’s

mortality experience was in the normal range of expectations, even if slightly below

the Company’s experience:

             [Tanji:] And then the third area of interest is [sic] involves our
      individual life business in our mortality experience. And our recent
      experience has been in between range of what we’d expect normal
      volatility, but net it has been below our experience.

                                    *      *      *

            [Analyst:] And then when you’re going to the [actuarial]
      assumption review . . . I just wondered, I missed what you’ve said. Has
      mortality been more favorable is that relative to what your expectations
      are or . . . ?

            [Tanji:] No. It’s very quarter-to-quarter, both positive and
      negative. If you looked at it, it has been slightly negative and we’re
      taking a look at that.

      13.    Each of the statements set forth above regarding: (i) the Company’s

reported first quarter 2019 financial results, including its net income and EPS; (ii) the

methodology utilized to determine the Company’s reserves; (iii) the stability of


                                          -6-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 7 of 39 PageID: 7



reserve levels and the potential that the Company was over-reserved; (iv) the risk that

negative mortality trends had already materialized and were impacting the Company;

and (v) the strength of the Company’s balance sheet was materially false and

misleading because defendants knew or recklessly disregarded and failed to disclose

the following facts:

              (a)    the Company’s reserve assumptions failed to account for adversely

developing mortality experience in the Individual Life business segment;

              (b)    the Company was not over-reserved, but instead, its reported

reserves, particularly for the Individual Life business segment, were insufficient to

satisfy its future policy benefits liabilities; and

              (c)    the Company had materially understated its liabilities and

overstated net income as a result of flawed assumptions in calculating mortality

experience.

       14.    On July 31, 2019, after the close of the market, the Company shocked

analysts and investors when it announced its second quarter 2019 financial results,

including EPS of $3.14, which missed analyst consensus estimates by $0.09, and

disclosed that the Company would take a pre-tax charge of $208 million as a result of

its market experience update.          In the earnings release, defendant Lowrey

acknowledged that the changes in “mortality assumptions” had negatively impacted

the Company’s results and would “trim” near-term momentum:



                                           -7-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 8 of 39 PageID: 8



      “Although the recent decline in interest rates and our revised mortality
      assumptions may trim near-term earnings momentum, we remain
      confident in our planned initiatives for growth as we execute on the
      priorities that we outlined during our Investor Day.”

      15.    On July 31, 2019, following the announcement of the Company’s second

quarter 2019 results, UBS issued a report reducing its earnings targets and stating that

the Company should have disclosed this new negative information at the June 5, 2019

Investor Day conference in order to “reset [investor] expectations”:

            [W]e think mgmt should have used its June investor day to lay
      out the new disclosure and reset the bar at that point.

      16.    Also on July 31, 2019, Wells Fargo issued a report, titled “PRU: Q2

Misses Consensus; Run-Rate Earnings Also Lower,” questioning why the Company

was so upbeat at the Investor Day conference and predicting the stock price would fall

on the surprise negative results:

      We think PRU shares likely trade down Thursday (8/1) as the base-line
      EPS number for Q3 (of $3.00) is below expectations and investors will
      most likely be surprised since this came so close to its investor day in
      June.

      17.    On August 1, 2019, the Company held a conference call for analysts and

investors to discuss its second quarter 2019 financial results. Following defendants’

prepared remarks, analysts sought details regarding the impact of the reserve charge in

the Individual Life business segment attributed to the changed mortality assumptions.

Defendants revealed that the change in mortality assumptions would have a much

more significant effect on the Company’s financial condition and would require a



                                         -8-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 9 of 39 PageID: 9



negative earnings impact of $25 million per quarter for the foreseeable future, wiping

out approximately one third of the earnings attributable to the Individual Life business

segment:

            [Tanji:] We also updated this quarter our mortality assumptions
      in Individual Life, and that will have an ongoing impact into the
      second quarter.

                                    *      *      *

      [Analyst:] [W]hat would you sizes [sic] that ongoing impact for
      Individual Life? And is it something that should persist into
      perpetuity?

            [Tanji:] Yes, it’s about $25 million a quarter. And it would be
      reoccurring for the foreseeable future.

      18.    As a result of these disclosures, including the $208 million reserve

charge, the earnings miss, the $25 million earnings impact in each quarter for the

foreseeable future, and the implied reduction in guidance, Prudential’s stock price

declined more than 10%, from a close of $101.31 per share on July 31, 2019 to a close

of $91.09 per share on August 1, 2019, on massive volume of more than 7.6 million

shares traded.

      19.    On August 2, 2019, Prudential filed with the SEC its quarterly report on

Form 10-Q for the second quarter of 2019, which provided additional information

concerning the Company’s adjustments to operating income by segment, including

that the $208 million pre-tax charge to reserves was entirely attributable to the




                                         -9-
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 10 of 39 PageID: 10



Individual Life business segment. In comparing the second quarter of 2019 to the

same period the prior year, the Form 10-Q stated:

      Adjusted operating income decreased $178 million, primarily reflecting
      an unfavorable comparative net impact from our annual reviews and
      update of assumptions and other refinements. Results for the second
      quarter of 2019 included a $208 million net charge from this annual
      review, mainly driven by unfavorable impacts related to mortality rate
      assumptions.

      20.      On August 2, 2019, RBC Capital Markets issued an analyst report

commenting on the third quarter 2019 guidance reduction and the impact of the

actuarial review on the Individual Life business segment, noting: “We definitely

didn’t love the reduced guidance for the third quarter and the various guidance items

that spill into 2020 estimates:”

              Actuarial review: In the aggregate the review netted to a $49
               million net charge. The two notable items were a $208 million
               charge to the individual life business . . . . The adjustment to the
               individual life business will have an ongoing impact to earnings
               of about $25 million per quarter. It primarily related to
               mortality assumptions within longer dated vintages of universal
               life business.

      21.      As a result of these further negative disclosures in the Form 10-Q,

Prudential’s stock price declined another 5.6%, from a close of $91.09 per share on

August 1, 2019 to $88.56 per share on August 2, 2019, and to $85.95 per share on

August 5, 2019, on volume of more than 4.2 million shares traded on both August 2

and 5, 2019.




                                          - 10 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 11 of 39 PageID: 11



      22.   The following chart illustrates the performance of Prudential common

stock as compared to the S&P 500 during the relevant period:




                        JURISDICTION AND VENUE

      23.   The claims asserted herein arise under §§10(b) and 20(a) of the Exchange

Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 [17 C.F.R. §240.10b-5]

promulgated thereunder. Jurisdiction is conferred by §27 of the Exchange Act.

Venue is proper pursuant to §27 of the Exchange Act. Prudential’s headquarters are




                                      - 11 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 12 of 39 PageID: 12



located in Newark, New Jersey, and false statements were made in this District and

acts giving rise to the violations complained of occurred in this District.

                                     PARTIES

      24.    Plaintiff City of Warren Police and Fire Retirement System purchased

Prudential common stock as described in the attached certification and was damaged

thereby.

      25.    Defendant Prudential describes itself as a provider of a wide range of

insurance, investment management, and other financial products and services.

Prudential offers its services in the United States and in other countries. The

Company is headquartered in New Jersey and its common stock trades on the NYSE

under ticker symbol “PRU.”

      26.    Defendant Charles F. Lowrey (“Lowrey”) is and was at all relevant times

the Company’s CEO and President. He also serves on the Board of Directors.

Lowrey participated in analyst conference calls and presentations and signed the Form

10-K filed with the SEC on February 15, 2019.

      27.    Defendant Kenneth Y. Tanji (“Tanji”) is and was at all relevant times the

Company’s Executive Vice President and CFO.             Tanji participated in analyst

conference calls and presentations and signed the Form 10-K filed with the SEC on

February 15, 2019.




                                        - 12 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 13 of 39 PageID: 13



      28.    Defendants Lowrey and Tanji are collectively referred to herein as the

“Individual Defendants.”

                              CONTROL PERSONS

      29.    As officers and/or directors and controlling persons of a publicly held

company whose common stock is traded on the NYSE and governed by the provisions

of the federal securities laws, the defendants had a duty to promptly disseminate

accurate and truthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, markets,

management, earnings, and present and future business prospects; not to make

material misrepresentations with respect thereto or to omit material facts necessary to

make the statements contained therein not misleading; and to correct any previously

issued statements that had become materially misleading or untrue, so that the market

price of the Company’s common stock would be based upon truthful and accurate

information. The Individual Defendants’ misrepresentations and omissions during the

Class Period violated these specific requirements and obligations.

      30.    Defendants participated in the drafting, preparation, and/or approval of

the various public shareholder and investor reports and other communications

complained of herein and were aware of, or recklessly disregarded, the misstatements

contained therein and omissions therefrom and their materially false and misleading

nature.   Because of their Board membership and/or executive and managerial



                                        - 13 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 14 of 39 PageID: 14



positions with Prudential, the Individual Defendants had access to the adverse

undisclosed information about the Company’s financial condition and performance as

particularized herein and knew (or recklessly disregarded) that these adverse facts

rendered the positive representations made by or about Prudential and its business or

adopted by the Company materially false and misleading.

      31.    The Individual Defendants, because of their positions of control and

authority as officers and/or directors of the Company, were able to and did control the

content of the various SEC filings, press releases, and other public statements

pertaining to the Company during the Class Period. Defendants were provided with

copies of the documents alleged herein to be misleading prior to or shortly after their

issuance and/or had the ability and/or opportunity to prevent their issuance or cause

them to be corrected. Accordingly, defendants are responsible for the accuracy of the

public reports and releases detailed herein and are therefore primarily liable for the

representations contained therein.

      32.    The Company and the Individual Defendants, by disseminating

materially false and misleading statements and/or concealing material adverse facts,

are liable as participants in a fraudulent scheme and course of business that operated

as a fraud or deceit on purchasers of Prudential common stock. The scheme: (i)

deceived the investing public regarding Prudential’s business, operations,

management, and the intrinsic value of Prudential common stock; and (ii) caused



                                        - 14 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 15 of 39 PageID: 15



plaintiff and other members of the Class (as defined below) to purchase Prudential

common stock at artificially inflated prices.

            DEFENDANTS’ FALSE AND MISLEADING STATEMENTS
                 ISSUED DURING THE CLASS PERIOD
      33.    On February 15, 2019, the Company filed with the SEC its annual report

on Form 10-K for the period ending December 31, 2018. The Form 10-K was signed

by defendants Lowrey and Tanji, among others. The Form 10-K included the

Company’s 2018 fourth quarter and annual financial results. For fiscal 2018, the

Company reported net income of $4.09 billion or $9.50 EPS; for the fourth quarter of

2018 the Company reported net income of $842 million or $1.99 EPS.

      34.    The Form 10-K also described the methodology used by Prudential to

determine its reserves and represented that the assumptions used to set reserves were

based on the Company’s experience and complied with GAAP:

            We establish reserves for future policy benefits to, or on behalf of,
      policyholders using methodologies prescribed by U.S. GAAP.

                                    *     *      *

            The assumptions used in establishing reserves are generally
      based on the Company’s experience, industry experience and/or other
      factors, as applicable.

      35.    The Form 10-K suggested that the Company’s current reserves might be

even higher than necessary, thus potentially understating the Company’s income and

financial strength, as the current low-interest-rate environment was likely to lead to

the Company over-reserving. The Company also confirmed that reserves were


                                        - 15 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 16 of 39 PageID: 16



consistently updated on a quarterly basis to ensure that any changes would be gradual

and long term, and that no changes to underlying mortality trends, and thus reserves,

were expected in the short term:

      We typically update our actuarial assumptions, such as mortality,
      morbidity, retirement and policyholder behavior assumptions, annually,
      unless a material change is observed in an interim period that we feel is
      indicative of a long-term trend. Generally, we do not expect trends to
      change significantly in the short-term and, to the extent these trends
      may change, we expect such changes to be gradual over the long-term.
      In a sustained low interest rate environment, there is an increased
      likelihood that the reserves determined based on best estimate
      assumptions may be greater than the net liabilities.

      36.    Finally, the Form 10-K purported to warn investors that if changes in

mortality, in the form of mortality trends, occurred, the changes could necessitate an

increase in reserves. However, that risk was described as a future potential risk and

not a contingency that had already manifest itself and was currently impacting the

Company’s performance and outlook:

            Mortality trend is the risk that mortality improvements in the
             future deviate adversely from what is expected. Mortality trend is
             a long-term risk in [sic] that can emerge gradually over time.
             Longevity products, such as annuities, pension risk transfer and
             long-term care, experience adverse impacts due to higher-than-
             expected mortality improvement. Mortality products, such as life
             insurance, experience adverse impacts due to lower-than-expected
             improvement. If this risk were to emerge, the Company would
             update assumptions used to calculate reserves for in-force
             business, which may result in additional assets needed to meet
             the higher expected annuity claims or earlier expected life
             claims.




                                        - 16 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 17 of 39 PageID: 17



      37.    Following the filing of the February 15, 2019 Form 10-K, which included

the Company’s 2018 fourth quarter and annual financial results and the

representations concerning the Company’s reserves, Prudential’s stock traded at

artificially inflated prices of more than $97 per share.

      38.    On May 1, 2019, the Company issued a press release announcing its

financial results for the first quarter of 2019, including EPS of $3.00, which missed

analyst expectations in what some analysts described as a very “noisy” quarter. The

press release also reported first quarter 2019 results for the Individual Life business

segment, including adjusted operating income of $105 million, and quoted defendant

Lowrey, who described Prudential’s balance sheet as “rock-solid”:

      •     Net income attributable to Prudential Financial of $932 million or
      $2.22 per Common share versus $1.363 billion or $3.14 per share for the
      year-ago quarter.

                                    *      *     *

            “With a foundation of a rock-solid balance sheet, we continued
      to return capital totaling $915 million to shareholders via share
      repurchases and dividends.”2



2
    The balance sheet reports a company’s assets, liabilities, and shareholders’ equity
at a specific point in time, and provides a basis for computing rates of return and
evaluating its capital structure. It provides a snapshot of what a company owns and
owes, as well as the amount invested by shareholders. It is used alongside other
important financial statements, such as the income statement and statement of cash
flows, in conducting fundamental analysis or calculating financial ratios. See
Investopedia, Balance Sheet (May 19, 2019), investopedia.com/terms/b/balancesheet.
asp.


                                        - 17 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 18 of 39 PageID: 18



      39.    On May 2, 2019, defendants Lowrey and Tanji participated in an investor

conference call to discuss the Company’s first quarter 2019 financial results with

analysts. During the call, defendants reiterated the strength of the Company’s balance

sheet as a basis for its positive outlook going forward:

      [Tanji:] Our cash and liquid assets at the parent company amounted to
      $5.5 billion at the end of the quarter, consistent with year-end 2018 and
      higher than our $3 billion to $5 billion liquidity target range. We also
      maintained a strong balance sheet.

                                    *     *      *

      [Lowrey:] [T]he scale of our businesses and the strength of our balance
      sheet . . . should lead to growth in our businesses and greater value for
      our shareholders.

      40.    Following the announcement of Prudential’s first quarter 2019 financial

results on May 1 and 2, 2019, Prudential’s stock continued to trade at artificially

inflated prices of more than $101 per share.

      41.    Each of the statements set forth above regarding: (i) the Company’s first

quarter 2019 financial results, including its net income and EPS; (ii) the methodology

utilized to determine the Company’s reserves; (iii) the stability of reserve levels and

the potential to be over-reserved; (iv) the potential of future changed mortality

assumptions to impact the Company; and (v) the strength of the Company’s balance

sheet was materially false and misleading because defendants knew or recklessly

disregarded and failed to disclose the following facts:




                                        - 18 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 19 of 39 PageID: 19



              (a)    the Company’s reserve assumptions failed to account for adversely

developing mortality experience in the Individual Life business segment;

              (b)    the Company was not over-reserved, but instead, its reported

reserves, particularly for the Individual Life business segment, were insufficient to

satisfy its future policy benefits liabilities; and

              (c)    the Company had materially understated its liabilities and

overstated net income as a result of flawed assumptions in calculating mortality

experience.

       42.    On June 5, 2019, with just three weeks remaining in the second quarter,

the Company held an Investor Day conference to discuss the Company’s current

financial condition and future prospects. During the Investor Day conference,

defendants Lowrey and Tanji made multiple presentations to investors in which they

provided assurances concerning the Company’s past and current financial

performance and its prospects and future growth:

       [Lowrey:] [W]e have been and remain highly aware of and focused on
       connecting our track record of strong operating fundamentals with
       financial outcomes.

                                      *      *        *

       [Tanji:] And then the third area which can lead to quarter-to-quarter
       volatility is updates of our insurance reserves for both market and
       actuarial assumptions. And this is where even small adjustments to our
       long term reserves can cause our earnings to vary in a certain period. So,
       over the short-term, these items can vary quarter-to-quarter.



                                          - 19 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 20 of 39 PageID: 20



      43.    During the Investor Day conference, defendants also specifically

addressed the performance of the Company’s Individual Life business segment, noting

that its annual actuarial review performed during the second quarter was underway

and assuring investors that the Company’s mortality experience was in the normal

range of volatility, even if slightly below the Company’s experience:

             [Tanji:] And then the third area of interest is [sic] involves our
      individual life business in our mortality experience. And our recent
      experience has been in between range of what we’d expect normal
      volatility, but net it has been below our experience.

                                   *     *      *

               [Analyst:] And then when you’re going to the assumption review
      . . . I just wondered, I missed what you’ve said. Has mortality been
      more favorable is that relative to what your expectations are or . . . ?

            [Tanji:] No. It’s very quarter-to-quarter, both positive and
      negative. If you looked at it, it has been slightly negative and we’re
      taking a look at that.

      44.    Each of the statements set forth above regarding: (i) the Company’s

current financial condition and future prospects; (ii) the Company’s recent mortality

experience, including its volatility and potential impact; and (iii) the stability of

Prudential’s reserve levels was materially false and misleading because defendants

knew or recklessly disregarded and failed to disclose the following facts:

             (a)   the Company’s reserve assumptions failed to account for adversely

developing mortality experience in the Individual Life business segment;




                                       - 20 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 21 of 39 PageID: 21



              (b)    the Company was not over-reserved, but instead, its reported

reserves, particularly for the Individual Life business segment, were insufficient to

satisfy its future policy benefits liabilities; and

              (c)    the Company had materially understated its liabilities and

overstated net income as a result of flawed assumptions in calculating mortality

experience.

                THE TRUE FACTS BEGIN TO BE REVEALED

       45.    On July 31, 2019, after the close of the market, Prudential issued a press

release announcing its financial results for the second quarter of 2019.           The

Company’s financial results included EPS of $3.14, which missed analyst consensus

estimates of $3.23 by $0.09. In addition, the Company reported it would take a pre-

tax charge of $208 million as a result of its market experience update and that the

Individual Life business segment had lost $135 million, but did not provide

information concerning the impact of the revised mortality assumptions on the

Company’s financial performance going forward:

         Prudential Financial, Inc. Announces Second Quarter 2019 Results

       •      Net income attributable to Prudential Financial of $708 million or
       $1.71 per Common share versus $197 million or $0.46 per share for the
       year-ago quarter. The current quarter included a net after-tax charge
       from our annual reviews and update of assumptions and other
       refinements of $32 million or $0.08 per Common share versus $1.5
       billion or $3.40 per share in the year-ago quarter.

                                      *      *        *


                                          - 21 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 22 of 39 PageID: 22



      Individual Life Segment:

      •     Reported an adjusted operating loss of $135 million in the current
      quarter, compared to operating income of $43 million in the year-ago
      quarter. This decrease includes a more unfavorable comparative
      impact from our annual reviews and update of assumptions and other
      refinements of $153 million.

      46.    The earnings release quoted defendant Lowrey, who acknowledged that

the changes in “mortality assumptions” had negatively impacted the Company’s

results and would “trim” near-term momentum:

      “Although the recent decline in interest rates and our revised mortality
      assumptions may trim near-term earnings momentum, we remain
      confident in our planned initiatives for growth as we execute on the
      priorities that we outlined during our Investor Day.”

      47.    On July 31, 2019, following the announcement of the Company’s second

quarter 2019 financial results, UBS issued a report discussing the Company’s results,

reducing its earnings targets, and stating specifically that the Company should have

disclosed this new negative information at the June 5, 2019 Investor Day conference,

which would have allowed investors to “reset expectations”:

      Reported and Core EPS Below Expectations
            PRU reported 2Q19 Op. EPS of $3.14, well below our $3.25
      estimate and consensus $3.23. . . . Adjusting for these, Core EPS was
      $3.08 vs. our $3.20 on comparable basis . . . .

                                      *      *     *

      [W]e think mgmt should have used its June investor day to lay out the
      new disclosure and reset the bar at that point.




                                       - 22 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 23 of 39 PageID: 23



      48.    Also on July 31, 2019, Wells Fargo issued a report, titled “PRU: Q2

Misses Consensus; Run-Rate Earnings Also Lower,” discussing the results and

specifically noting its surprise that Prudential’s poor financial results and charge to

earnings came so close on the heels of defendants’ positive commentary at the

Company’s June 5, 2019 Investor Day conference. Wells Fargo predicted the

Company’s stock price would fall on the negative earnings surprise:

            Summary. PRU reported Q2 2019 adjusted operating EPS of
      $3.14, in line with our estimate, but below the $3.23 consensus. . . . We
      think PRU shares likely trade down Thursday (8/1) as the base-line
      EPS number for Q3 (of $3.00) is below expectations and investors will
      most likely be surprised since this came so close to its investor day in
      June.

      49.    On August 1, 2019, the Company held a conference call (with

presentation slides) for analysts and investors to discuss the Company’s second

quarter 2019 financial results, including the $208 million charge to earnings due to

changes in mortality assumption, which was entirely attributable to the Individual Life

business segment. On the call, defendants noted the impact of the change in mortality

assumptions on the Company’s quarterly results:

      [Lowrey:] In the near term, however, we expect several factors to
      impact our level of earnings. First, as we discussed on Investor Day,
      there will be implementation costs from accelerating our strategy.
      Second, the significant decline in long-term interest rates over the past 6
      months obviously affects our spread income and reinvestment rates of
      our general account. Third, this quarter’s assumption update in
      Individual Life reduced future earnings.

                                    *     *      *


                                        - 23 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 24 of 39 PageID: 24



              As we said during our last call and on Investor Day, we’re also
      very focused on connecting our track record of operating fundamentals
      with commensurate financial outcomes. . . . But part of this relates to
      better aligning external expectations with our internal forecast . . . .
      As a result, we enhanced our disclosures this quarter to help give you
      better visibility on our expected results, and Ken will cover this in more
      detail.

                                       *      *      *

            [Tanji:] Now there are 3 categories to consider. First, the second
      quarter included a net unfavorable impact of $49 million from this
      year’s annual actuarial review, which will not occur in the third
      quarter.

      50.    Following defendants’ prepared remarks, analysts sought further details

regarding the surprise earnings miss, the reserve charge in the Individual Life business

segment attributed to the changed mortality assumptions and its impact during future

periods, and why the Company was not updating guidance despite indicating the

negative future financial impact of the reported results. Even more significant,

defendants explained that the change in mortality assumptions would require a

negative earnings impact of $25 million per quarter for the foreseeable future, wiping

out approximately one third of the earnings attributable to the Individual Life business

segment:

      [Analyst:] [Y]ou’ve baselined the earnings at $3, would annualize to
      $12. This implies significant reduction from the $12.75 midpoint
      guidance you provided at the outlook call. Now in your prepared
      remarks, you highlighted a number of factors behind that, but hoping you
      can run through each of those into more detail?

            [Tanji:] Yeah, sure. This is Ken. So, we don’t want to update
      guidance, but what I thought I could do is highlight a few items to


                                         - 24 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 25 of 39 PageID: 25



      consider that were not in our guidance that we gave last December. Now
      first is we’ve articulated the Financial Wellness implementation costs we
      announced at Investor Day. That’s going to trim EPS in the second
      half of the year.

            We also updated this quarter our mortality assumptions in
      Individual Life, and that will have an ongoing impact into the second
      quarter.

                                   *     *      *

             [Analyst:] I just wanted to come back to the mortality topic. And
      I was curious, is the deterioration related to any specific vintages or
      types of policies? Are you really reflecting a broader trend?

             . . . [Steven Pelletier, Prudential EVP and COO of US Businesses:]
      The main point is that the updates really related to longer-dated
      vintages, earlier vintages in our book of business. In regard to looking
      at specific product categories, the onetime impact is largely experienced
      in the Universal Life block.

                                   *     *      *

            [Analyst:] Got it. And just to be – make sure we have it correct,
      what would you sizes [sic] that ongoing impact for Individual Life?
      And is it something that should persist into perpetuity?

            [Tanji:] Yes, it’s about $25 million a quarter. And it would be
      reoccurring for the foreseeable future.

      51.   On August 1, 2019, J. P. Morgan issued a report on the Company and its

second quarter 2019 results, titled “2Q Results Poor, 3Q Guidance Atrocious,” which

described Prudential’s second quarter results as “poor” and its “EPS guidance [as]

even worse”:

            Yesterday evening, PRU announced 2Q19 operating EPS of $3.14.
      Results were affected by a few unusual items, adjusted for which we
      estimate that the company would have earned $3.06, below our $3.14
      estimate and consensus of $3.22.


                                       - 25 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 26 of 39 PageID: 26



                                   *      *        *

      U.S. Individual Solutions: Weak Results, Outlook Cautious

             Operating trends in the U.S. individual solutions business were
      weak, affirming our negative outlook for the business. . . . Also, the
      individual life business incurred a balance sheet charge as part of
      PRU’s assumption review. Management expects the change in
      assumptions related to the actuarial review to reduce future annual
      income in the individual life business by roughly $96 million, close to a
      third of our previously assumed earnings for the business in 2020.

                                   *      *        *

      Individual Life: Earnings Hurt by Reserve Charge; Outlook
      Negative

             The individual life business reported a loss of $135 million
      versus expected earnings of $74 million. Adjusting for negative
      DAC/reserve unlocking and high variable investment income, earnings
      would have been $53 million, still lower than our forecast, because of
      unfavorable claims experience. . . . Individual life earnings have
      dropped by almost half compared to four years ago, and we expect
      them to drop by another third due to updated reserving patterns as part
      of the 2019 actuarial review.

      52.    Also on August 1, 2019, Evercore ISI issued a report on the Company’s

second quarter results, titled “A Challenging Quarter,” noting the significance of the

“forward earnings drag expected” as a result of the changed mortality assumptions in

the Individual Life business segment.            Evercore also noted that the slides

accompanying the conference call contained a new revelation that the Company was

seeking to reinsure certain blocks of its Individual Life business segment:

      [T]here was new disclosure indicating that a key priority for PRU now
      is to “explore options for optimizing the inforce management of their
      Life block [sic]. We believe this means that if PRU were to receive an


                                        - 26 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 27 of 39 PageID: 27




      offer to reinsure certain blocks with adverse underwriting experience,
      they might consider it to free up some capital. On the one hand, we
      view it as a positive that PRU is exploring potential opportunities to
      mitigate the risk in the Life block where claims have been volatile for
      several years now, particularly following the acquisition of HIG’s legacy
      life insurance business. On the other hand, PRU’s relatively poor
      experience in this block over the last several years suggests that pricing
      on a risk transfer deal may be somewhat unfavorable.

      53.    As a result of these disclosures, including the $208 million reserve

charge, the earnings miss, the negative $25 million earnings impact in each quarter for

the foreseeable future, and the implied reduction in guidance, Prudential’s stock price

declined more than 10%, from a close of $101.31 per share on July 31, 2019 to a close

of $91.09 per share on August 1, 2019, on massive volume of more than 7.6 million

shares traded.

      54.    On August 2, 2019, Prudential filed with the SEC its quarterly report on

Form 10-Q for the second quarter of 2019, which provided additional details

concerning the Company’s adjustments to operating income by segment. As forth in

the Form 10-Q, the Individual Life business segment performed $178 million worse in

the second quarter of 2019, as compared to second quarter of 2018, primarily due to

the $208 million reserve charge from the annual review:

            Three Month Comparison. Adjusted operating income decreased
      $178 million, primarily reflecting an unfavorable comparative net impact
      from our annual reviews and update of assumptions and other
      refinements. Results for the second quarter of 2019 included a $208
      million net charge from this annual review, mainly driven by
      unfavorable impacts related to mortality rate assumptions.



                                        - 27 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 28 of 39 PageID: 28



      55.   On August 2, 2019, RBC Capital Markets issued an analyst report

commenting on the third quarter guidance reduction and the impact of the actuarial

review on the Individual Life business segment:

            Our view: We didn’t love the quarter . . . . We definitely didn’t
      love the reduced guidance for the third quarter and the various
      guidance items that spill into 2020 estimates.

                                   *     *      *

           Actuarial review: In the aggregate the review netted to a $49
            million net charge. The two notable items were a $208 million
            charge to the individual life business . . . . The adjustment to the
            individual life business will have an ongoing impact to earnings
            of about $25 million per quarter. It primarily related to
            mortality assumptions within longer dated vintages of universal
            life business.

      56.   As a result of these further negative disclosures in the Form 10-Q,

Prudential’s stock price declined another 5.6%, from a close of $91.09 per share on

August 1, 2019, to $88.56 per share on August 2, 2019, and to $85.95 per share on

August 5, 2019, on massive volume of more than 4.2 million shares traded on both

August 2 and 5, 2019.

      57.   On August 6, 2019, Deutsche Bank issued a report, titled “Lowering

Estimates Post Earnings,” which revealed that Prudential’s Investor Relations had

been in communication with sell-side analysts concerning their financial models for

the Company and, as a result, Deutsche Bank was reducing its fiscal year 2019 EPS

guidance for Prudential by more than 4% to $12.25:




                                       - 28 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 29 of 39 PageID: 29



            We are updating our model to reflect 2Q19 earnings. In an effort
      to be more transparent, IR has been reaching out to the sell-side to
      discuss modeling considerations, particularly given newer disclosures.
      Management had set 3Q19 “baseline” EPS at $3.00 (relative to the $3.14
      reported in 2Q19) resulting from backing out a $0.09/sh benefit from the
      assumption review, offset by $0.17/sh in higher-than-average VII and
      $15mn of earnings headwinds in each Gibraltar and Corporate. . . .

             . . . Further, updated mortality assumptions based on the annual
      review is expected to lower Individual Life earnings by $25mn/quarter
      for the foreseeable future . . . .

      58.    These continuing disclosures revealing Prudential’s true financial

condition caused its stock price to continue to decline, from a close of $86.23 per

share on August 6, 2019 to a close of $85.17 per share on August 7, 2019, and to

below $80 per share by August 15, 2019.

      59.    The market for Prudential common stock was open, well developed and

efficient at all relevant times. As a result of these materially false and misleading

statements and omissions, as set forth above, Prudential common stock traded at

artificially inflated prices during the Class Period. Plaintiff and other members of the

Class purchased Prudential common stock relying upon the integrity of the market

price of Prudential common stock and market information relating to Prudential, and

have been damaged thereby.

      60.    During the Class Period, defendants materially misled the investing

public, thereby inflating the price of Prudential common stock, by publicly issuing

false and misleading statements and omitting to disclose material facts necessary to



                                         - 29 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 30 of 39 PageID: 30



make defendants’ statements, as set forth herein, not false and misleading. Said

statements and omissions were materially false and misleading in that they failed to

disclose material adverse information and misrepresented the truth about the

Company, its business and its operations, as alleged herein.

      61.    At all relevant times, the material misrepresentations and omissions

particularized herein directly or proximately caused or were a substantial contributing

cause of the damages sustained by plaintiff and other members of the Class. As

described herein, during the Class Period, defendants made or caused to be made a

series of materially false or misleading statements about Prudential’s business and

prospects. These material misstatements and omissions had the cause and effect of

creating, in the market, an unrealistically positive assessment of Prudential and its

business and prospects, thus causing the Company’s common stock to be overvalued

and its price to be artificially inflated at all relevant times. Defendants’ materially

false and misleading statements during the Class Period resulted in plaintiff and other

members of the Class purchasing the Company’s common stock at artificially inflated

prices, thus causing the damages complained of herein. When the true facts about the

Company were revealed to the market, the inflation in the price of Prudential common

stock was removed and the price of Prudential common stock declined dramatically,

causing losses to plaintiff and other members of the Class.




                                        - 30 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 31 of 39 PageID: 31




                  ADDITIONAL SCIENTER ALLEGATIONS

      62.    As alleged herein, Prudential and the Individual Defendants acted with

scienter in that they knew that the public documents and statements issued or

disseminated in the name of the Company were materially false and misleading; knew

that such statements or documents would be issued or disseminated to the investing

public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the federal

securities laws. As set forth elsewhere herein in detail, these defendants, by virtue of

their receipt of information reflecting the true facts regarding Prudential, their control

over, and/or receipt and/or modification of Prudential’s allegedly materially

misleading statements, and/or their associations with the Company that made them

privy to confidential proprietary information concerning Prudential, participated in the

fraudulent scheme alleged herein.

                     LOSS CAUSATION/ECONOMIC LOSS

      63.    During the Class Period, as detailed herein, defendants made false and

misleading statements about Prudential’s business and prospects and engaged in a

scheme to deceive the market. This artificially inflated Prudential’s stock price and

operated as a fraud or deceit on plaintiff and the Class. Later, when defendants’ prior

misrepresentations and fraudulent conduct became apparent to the market,

Prudential’s stock price fell precipitously, as the prior artificial inflation came out of



                                          - 31 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 32 of 39 PageID: 32



the stock’s price. As a result of their purchases of Prudential common stock during

the Class period, plaintiff and other members of the Class suffered economic loss, i.e.,

damages, under the federal securities laws.

                                NO SAFE HARBOR

      64.    Prudential’s “Safe Harbor” warnings accompanying its reportedly

forward-looking statements (“FLS”) issued during the Class Period were ineffective to

shield those statements from liability. To the extent that projected revenues and

earnings were included in the Company’s financial reports prepared in accordance

with GAAP, including those filed with the SEC on Form 8-K, they are excluded from

the protection of the statutory Safe Harbor. 15 U.S.C. §78u-5(b)(2)(A).

      65.    The defendants are also liable for any false or misleading FLS pleaded

because, at the time each FLS was made, the speaker knew the FLS was false or

misleading and the FLS was authorized and/or approved by an executive officer of

Prudential who knew that the FLS was false. None of the historic or present tense

statements made by defendants were assumptions underlying or relating to any plan,

projection, or statement of future economic performance, as they were not stated to be

such assumptions underlying or relating to any projection or statement of future

economic performance when made, nor were any of the projections or forecasts made

by defendants expressly related to or stated to be dependent on those historic or

present tense statements when made.



                                         - 32 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 33 of 39 PageID: 33




            APPLICABILITY OF PRESUMPTION OF RELIANCE:
                      FRAUD ON THE MARKET

      66.    Plaintiff will rely upon the presumption of reliance established by the

fraud-on-the-market doctrine in that, among other things:

             (a)   Defendants made public misrepresentations or failed to disclose

material facts during the Class Period;

             (b)   The omissions and misrepresentations were material;

             (c)   The Company’s common stock traded in an efficient market;

             (d)   The misrepresentations alleged would tend to induce a reasonable

investor to misjudge the value of the Company’s common stock; and

             (e)   Plaintiff and other members of the Class purchased Prudential

common stock between the time defendants misrepresented or failed to disclose

material facts and the time the true facts were disclosed, without knowledge of the

misrepresented or omitted facts.

      67.    At all relevant times, the market for Prudential common stock was

efficient for the following reasons, among others:

             (a)   As a regulated issuer, Prudential filed periodic public reports with

the SEC; and

             (b)   Prudential regularly communicated with public investors via

established market communication mechanisms, including through the regular

dissemination of press releases on major news wire services and through other wide-


                                          - 33 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 34 of 39 PageID: 34



ranging public disclosures, such as communications with the financial press, securities

analysts, and other similar reporting services.

                        CLASS ACTION ALLEGATIONS

       68.   Plaintiff brings this action as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure on behalf of all persons or entities who purchased

Prudential common stock during the Class Period (the “Class”). Excluded from the

Class are defendants and their families, directors and officers of Prudential, at all

relevant times, and their immediate families, and their legal representatives, heirs,

successors, or assigns and any entity in which defendants have or had a controlling

interest.

       69.   The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial

benefits to the parties and the Court. Prudential has more than 400 million shares of

common stock outstanding, owned by thousands of persons.

       70.   There is a well-defined community of interest in the questions of law and

fact involved in this case. Questions of law and fact common to the members of the

Class that predominate over questions that may affect individual Class members

include:

             (a)    whether the Exchange Act was violated by defendants;

             (b)    whether defendants omitted and/or misrepresented material facts;



                                         - 34 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 35 of 39 PageID: 35



                (c)   whether defendants’ statements omitted material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading;

                (d)   whether defendants knew or recklessly disregarded that their

statements were false and misleading;

                (e)   whether the price of Prudential common stock was artificially

inflated; and

                (f)   the extent of damage sustained by Class members and the

appropriate measure of damages.

      71.       Plaintiff’s claims are typical of those of the Class because plaintiff and

the Class sustained damages from defendants’ wrongful conduct.

      72.       Plaintiff will adequately protect the interests of the Class and has retained

counsel who are experienced in class action securities litigation. Plaintiff has no

interests which conflict with those of the Class.

      73.       A class action is superior to other available methods for the fair and

efficient adjudication of this controversy.



            For Violation of §10(b) of the Exchange Act and Rule 10b-5
                              Against All Defendants
      74.       Plaintiff incorporates ¶¶1-73 by reference.




                                            - 35 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 36 of 39 PageID: 36



        75.   During the Class Period, defendants disseminated or approved the false

statements specified above, which they knew or recklessly disregarded were

misleading in that they contained misrepresentations and failed to disclose material

facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading.

        76.   Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that

they:

              (a)   Employed devices, schemes, and artifices to defraud;

              (b)   Made untrue statements of material fact or omitted to state material

facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; or

              (c)   Engaged in acts, practices, and a course of business that operated

as a fraud or deceit upon plaintiff and others similarly situated in connection with their

purchases of Prudential common stock during the Class Period.

        77.   Plaintiff and the Class have suffered damages in that, in reliance on the

integrity of the market, they paid artificially inflated prices for Prudential common

stock. Plaintiff and the Class would not have purchased Prudential common stock at

the prices they paid, or at all, had they been aware that the market prices were

artificially and falsely inflated by defendants’ misleading statements.




                                          - 36 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 37 of 39 PageID: 37



      78.    As a direct and proximate result of defendants’ wrongful conduct,

plaintiff and the other members of the Class suffered damages in connection with their

purchases of Prudential common stock during the Class Period.

                                     COUNT II

                   For Violation of §20(a) of the Exchange Act
                             Against All Defendants

      79.    Plaintiff incorporates ¶¶1-78 by reference.

      80.    The Individual Defendants acted as controlling persons of Prudential

within the meaning of §20 of the Exchange Act. By virtue of their positions and their

power to control public statements about Prudential, the Individual Defendants had the

power and ability to control the actions of Prudential and its employees. Prudential

controlled the Individual Defendants and its other officers and employees. By reason

of such conduct, defendants are liable pursuant to §20(a) of the 1934 Act.

                             PRAYER FOR RELIEF

      WHEREFORE, plaintiff prays for judgment as follows:

      A.     Determining that this action is a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as Class representative under Rule 23 of the

Federal Rules of Civil Procedure and plaintiff’s counsel as Lead Counsel;

      B.     Awarding plaintiff and the members of the Class damages and interest;

      C.     Awarding plaintiff’s reasonable costs, including attorneys’ fees; and




                                         - 37 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 38 of 39 PageID: 38



      D.     Awarding such equitable/injunctive or other relief as the Court may deem

just and proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: November 27, 2019                   COHN LIFLAND PEARLMAN
                                            HERRMANN & KNOPF LLP
                                           s/ Peter S. Pearlman
                                           PETER S. PEARLMAN
                                           Park 80 West – Plaza One
                                           250 Pehle Avenue, Suite 401
                                           Saddle Brook, NJ 07663
                                           Tel.: (201) 845-9600
                                           Fax: (201) 845-9423
                                           E-Mail: psp@njlawfirm.com

                                           SEEGER WEISS LLP
                                           CHRISTOPHER A. SEEGER
                                           55 Challenger Road, 6th Floor
                                           Ridgefield Park, NJ 07660
                                           Tel.: (212) 584-0700
                                           Fax: (212) 584-0799
                                           E-Mail: cseeger@seegerweiss.com

                                           ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                           SHAWN A. WILLIAMS
                                           DANIEL J. PFEFFERBAUM
                                           Post Montgomery Center
                                           One Montgomery Street, Suite 1800
                                           San Francisco, CA 94104
                                           Tel.: (415) 288-4545
                                           Fax: (415) 288-4534
                                           E-Mail: shawnw@rgrdlaw.com
                                                    dpfefferbaum@rgrdlaw.com




                                           - 38 -
Case 2:19-cv-20839-SRC-CLW Document 1 Filed 11/27/19 Page 39 of 39 PageID: 39




                                    VANOVERBEKE, MICHAUD &
                                      TIMMONY, P.C.
                                    THOMAS C. MICHAUD
                                    79 Alfred Street
                                    Detroit, MI 48201
                                    Tel.: (313) 578-1200
                                    Fax: (313) 578-1201
                                    E-Mail: tmichaud@vmtlaw.com

                                   Attorneys for Plaintiff




                                    - 39 -
